Citation Nr: 0331146	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  96-16 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for cervical root 
injury and right arm atrophy.

2.  Entitlement to an evaluation in excess of 30 percent for 
total right knee replacement with history of medial 
meniscectomy and degenerative joint disease.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active military service from October 1948 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  In that decision in addition to 
denying the claims currently on appeal, the RO had 
determined that new and material evidence had not been 
submitted with which to reopen the claim of entitlement to 
service connection for bilateral hearing loss.  
Subsequently, in a February 1999 rating decision, the RO 
granted service connection for bilateral hearing loss.  

The Board finds that additional evidentiary development is 
warranted with respect to the claims on appeal, and 
accordingly these claims are remanded, as will be further 
explained herein.

In February 2003, the veteran raised the claim of 
entitlement to service connection for a left knee 
disability.  This claim has not yet been adjudicated by the 
RO and is referred for such action. 


REMAND

In May 1996, the veteran requested a Board hearing to be 
held in Washington D.C.  It does not appear that this 
hearing was ever scheduled or that the veteran ever withdrew 
his request.  There has been no mention of the hearing by 
the veteran or further request for a hearing since 1996 and 
he apparently did not respond to an October 1997 letter 
regarding his hearing request.  On remand, this matter will 
be addressed and clarified.

The Board notes that the record as it stands currently is 
inadequate for the purpose of rendering an informed decision 
as to the claim of entitlement to service connection for 
nerve damage.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Initially, the Board notes that a VA examination of the knee 
has not been conducted since March 1998.  VA medical records 
dated from 1997 to 2002 are on file, and show that the 
veteran was seen for knee problems during that time, 
diagnosed as bilateral degenerative arthritis; however, a 
comprehensive examination of the right knee was not 
conducted during that time.  Accordingly, in order to 
accurately assess the current severity of the right knee 
disability, the Board believes that a VA examination is 
warranted.  

With respect to the veteran's claimed disability of the 
cervical spine, he reports that a neck injury occurred in 
1949 when he was working in the shipyard at Pearl Harbor.  
Service medical records document an injury to the back in 
November 1958, described as probable muscle strain.  X-ray 
films of the thoracic spine were negative.  Examinations 
conducted in 1962 and on separation in 1968 revealed no 
abnormalities of the spine or neck.  Post-service medical 
records show hospitalization in October 1995 for treatment 
of cervical stenosis.  In his February 1996 substantive 
appeal, the veteran argued that no effort had been made to 
retrieve medical information from the U. S. Naval Base 
Dispensary at Pearl Harbor about his neck injury.  A request 
for information for those records was made by the RO in May 
2001.  The NPRC, however, replied in October 2001, that 
complete dates and places of treatment were necessary to 
conduct a search for those record.  The Board believes that 
a further attempt should be made to obtain this information 
and search for any pertinent records.  

Finally, the veteran has also claimed entitlement to a total 
evaluation for his service-connected disabilities.  Social 
Security disability benefits were granted in 1991 due to 
diagnoses of osteoarthritis of the right knee and angina 
pectoris without ischemic heart disease.  In March 1998, a 
VA examiner opined that the veteran would not be considered 
employable in any type of work other than perhaps part-time 
sedentary work.  Subsequently, the record reflects that in 
1999 service connection was granted for bilateral hearing 
loss, bilateral tinnitus, chronic lumbar strain secondary to 
the service connected right knee disability and for chronic 
muscular strain of the hips bilaterally, secondary to the 
service-connected right knee disability.  Accordingly, the 
Board believes that an opinion as to the veteran's 
employability, in light of his service connected-
disabilities, would prove helpful.

A remand is also warranted in this case to cure procedural 
and due process matters.  The President of the United States 
signed into law in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000).  This statute introduced several changes 
into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).  Under the VCAA, 
VA's duty to notify and assist claimants has been 
significantly expanded in the following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  

Except for providing 38 C.F.R. § 3.159 in a January 2003 
Supplemental Statement of the Case, the RO has not been 
provided the veteran with any notice of the VCAA and its 
implementing regulations.  This should be accomplished on 
remand.

Further, in a decision promulgated in September 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar 
to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  Therefore, because this 
case is being remanded to cure a procedural defect, the RO 
should take this opportunity to inform the appellant that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  The RO should 
also give the appellant the option to submit any additional 
evidence or indicate that she has no further evidence to 
submit and to waive the statutory one-year response period.  

In order to ensure that the record is fully developed and 
comply with the appellant's due process rights, this case is 
REMANDED to the RO for the following:

1.  Provide the appellant appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
provisions of the VCAA as well as 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002), and any other applicable 
legal precedent or enactment. 

2.  The RO should have the veteran 
clarify whether he still wishes a 
hearing.  The RO should proceed 
accordingly.

3.  With any additional information from 
the veteran regarding his claimed injury 
of the cervical spine, the RO should 
contact NPRC and conduct a search for 
any pertinent records.  All attempts 
made and responses received in this 
regard, should be documented in the 
record.  

4.  Then, a VA examination should be 
conducted to determine the nature and 
etiology of any cervical spine disorder.  
The examiner should review the claims 
folder and conduct all indicated 
studies.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current cervical 
spine disorder is etiologically related 
to service, specifically to a claimed 
injury to the cervical spine occurring 
in 1949.   

5.  Then, a VA examination should be 
conducted to determine the current 
severity of the veteran's service-
connected knee disability.  The examiner 
should review the claims folder and 
conduct all indicated studies.  The 
examination should include range of 
motion testing of the right knee.  The 
examiner is ask to specifically opine as 
to the extent of the any subluxation or 
instability of the knees shown.  In 
conjunction with all of the veteran's 
right knee disability, any evidence of 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted.  Whether there 
is likely to be additional range of 
motion loss due to any of the following 
should also be addressed:  (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups.

6.  The veteran should be afforded a VA 
general medical examination to determine 
the effect of his service-connected 
disabilities on his employability.  The 
examiner should review the veteran's 
claims folder.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is specifically requested to 
express a medical opinion as to the 
degree of occupational impairment 
attributable to the veteran's service-
connected right knee disability; 
bilateral hearing loss; bilateral 
tinnitus; chronic lumbar strain; and 
chronic muscular strain of the hips 
bilaterally, as opposed to any 
nonservice-connected disabilities and 
advancing age.  In particular, the 
examiner should state whether the 
veteran's service-connected disabilities 
render him unemployable.  

9.  After conducting any additional 
indicated development, the RO must 
review the veteran's claims.  If the 
decision with respect to the claim 
remains adverse, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




